         Case 1:18-cv-02118-JEJ Document 35 Filed 12/14/18 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOUGLAS S. CHABOT, COREY M.     :
DAYTON, and JOEL M. KLING,      :
         Plaintiffs,            :                    1:18-cv-2118
                                :
    v.                          :                    Hon. John E. Jones III
                                :
WALGREENS BOOTS ALLIANCE, INC., :
STEFANO PESSINA, and GEORGE R.  :
FAIRWEATHER,                    :
         Defendants.            :

                                        ORDER

                                 December 14, 2018

      The Court has received a request for clarification of our November 16, 2018,

Order granting, in part, Defendants’ Motion for an Extension of Time. Although

Plaintiffs are correct that we used the term “answer” rather than “respond,” we

certainly did not intend to foreclose Defendants’ ability to file an appropriate

motion to dismiss. We would, of course, caution Defendants against revisiting

issues we already decided; however, we accept Defendants’ representation that

they anticipate raising novel issues.


                                              s/ John E. Jones III
                                              John E. Jones III
                                              United States District Judge




                                          1
